0. Allen, J.
The devise to the husband, taken by itself
alone, would clearly convey a fee to him, perhaps subject, however, to a charge for the payment of the sums which he is to pay. The next series of bequests, “In the event of my husband’s death,” means that those bequests are to take effect in the event of his death before hers. There is nothing to show that she meant to cut down to a life estate the previous devise to him for his own use and disposal. Briggs v. Shaw, 9 Allen, 516.
No question is presented to us as to whether the land is charged with the payment of the sums which he is to pay, and we do not consider it. Nor does the defendant contend that he ought not to be compelled to accept a title which may be exposed to litigation from those who are not parties to the present suit.

Decree affirmed.